Grant, J.
(after stating the facts). If the defendants the auditor general and the commissioner of the State land office had filed a demurrer to the bill because they were neither necessary nor proper parties, a different ■question would be presented from those now raised by the joint demurrer of all the defendants. No fraud is charged upon them. The charge in the bill is that the defendant Kirk Ludington falsely and fraudulently violated his contract with the complainant, neglected to pay the taxes, and falsely and fraudulently procured a homestead certificate. Upon the hearing the bill may be dismissed as to the auditor general and the commissioner of the State land office, and be sustained as to defendants Ludington. Kirk Ludington is not in position to take advantage of his •own wrong, and set up the requirement of the statute to pay or tender the taxes, or that suit was not commenced within the time prescribed by law. Under the allegations of the bill, he obtained his title fraudulently, and holds it in trust for the complainant. It is no defense to this fraud that complainant has not formally complied with the statute. He has offered all that equity requires, viz., to reimburse the State for the taxes, and for the fraud committed upon the State by defendant Kirk Ludington. So long as complainant has seen fit to make these officers of *272the State parties, and offers to reimburse the State, it is difficult to see why the State should object. It was Mr. Ludington’s duty to pay the taxes. Mr. Dixon relied upon him to do so. The question of who shall compensate the-State is not the real question here. The real question is, Did Kirk Ludington obtain this title by fraud as against the complainant? If so, the complainant is entitled to a decree against him.
Decree reversed, with costs, and case remanded for further proceedings.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.